Opinion
per Curiam,
The Act of May 23,1949, P. L. 1692, is so incomplete, conflicting and inconsistent in its various provisions and so unsusceptible of rational interpretation as a whole as to be incapable of judicial enforcement: cf. Willcox v. Penn Mutual Life Insurance Co., 357 Pa. 581, 601, 55 A. 2d 521. In addition thereto, the Act offends against both the Federal and State Constitutions by attempting deprivations of private property without due process of law and by impairing the obligations of valid and subsisting contracts. The Act is therefore void as well as inoperative. Nothing more need be said in justification of these conclusions than is contained in the able opinion of President Judge Smith for the court below.
The several decrees are separately affirmed; each party to pay its own costs.